PER CURIAM.
This is an appeal from an order of the district court denying the appellant’s motion to affirm an order of the probate court allowing the account of an executor, from which the respondent had appealed. The order is not appealable. It does not involve the merits of the action, or any part thereof. It is not an order which, in effect, determines the case, and prevents a judgment from which an appeal may be taken,' or a final order affecting a substantial right in a special proceeding. Kelly v. Hopkins, 72 Minn. 258, 75 N. W. 374.
Appeal dismissed.